2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




2019 Long-Term Performance-Based Restricted Stock Unit Grant
Performance Goals Based on Cumulative Free EBITDA


Company Confidential
ARMSTRONG FLOORING, INC.
2500 Columbia Ave., P.O. Box 3025
Lancaster, PA 17604
717.672.9611
 



[Participant Name]


 



I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:
Date of Grant:
March 7, 2019
Performance Units (“Target Award”):
[Number of Awards Granted]
Maximum Performance Units (“Maximum Award”):
200% of Target Award
Performance Period
(“Performance Period”):
January 1, 2019 through December 31, 2021



This award recognizes the importance of your role in achieving the Company’s
long-term strategy and is subject to the terms of the 2016 Long-Term Incentive
Plan and the award agreement. The award agreement consists of this grant letter
with the Performance Goals attached as Exhibit A and incorporated herein and the
Terms and Conditions attached as Exhibit B.


The Performance Units will be earned by achieving a Performance Goal based on
Cumulative EBITDA, subject to your continued employment, as described in the
Terms and Conditions. The Committee has established the Performance Goal set
forth on Exhibit A, which allows you to earn up to the Maximum Award, subject to
your continued employment as described in the Terms and Conditions.


To the extent the Performance Goal is achieved and you satisfy the employment
requirements, a number of shares of Company Stock equal to the Performance Units
that are earned and vested will be distributed to you following the conclusion
of the Performance Period in accordance with the payment terms set forth in the
Terms and Conditions[, subject to the holding requirements set forth in the
Terms and Conditions]. [Note: Bracketed provision for Tier I only.] The Company
will withhold shares to satisfy your tax obligations unless prohibited by
country law or unless you provide a payment to cover the tax withholding
obligation. You have no ownership or voting rights relative to the Performance
Units.


If the Company makes cash dividend payments during the Performance Period, the
value of the dividends on shares attributable to the Performance Units will
accrue as dividend equivalents in a non-interest bearing bookkeeping account.
You will receive a cash payment equal to the accrued dividend equivalents at the
end of the Performance Period, adjusted for the number of Performance Units that
become earned and vested.


Employment Events


The following chart is a summary of the provisions which apply to this award in
connection with your termination of employment. The following is only a summary,
and in the event of termination of employment, the award will be governed by the
Terms and Conditions.





--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




 
Event
Provisions
n
Voluntary Resignation
All Performance Units and accrued dividend equivalents are forfeited.
n
Termination for Cause
n
"55 / 5" Rule Termination (55 years of age or older with 5 years of service)
If termination occurs after 10 months following the Date of Grant, then to the
extent that the Performance Goal is achieved, Performance Units and accrued
dividend equivalents are earned pro-rata, based on the period of employment;
otherwise the Performance Units and accrued dividend equivalents are forfeited.
n
Involuntary Termination Without Cause
n
Death
To the extent that the Performance Goal is achieved, Performance Units and
accrued dividend equivalents are earned pro-rata, based on the period of
employment.
n
Long-Term Disability
After a Change in Control:
Performance Units calculated upon the Change in Control and accrued dividend
equivalents are earned as described on Exhibit A.
n
Involuntary Termination Without Cause
n
Death
n
Long-Term Disability



In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable, will govern. Capitalized terms
used but not defined in this grant letter will have the meanings set forth in
the 2016 Long-Term Incentive Plan or the Terms and Conditions, as applicable. As
described in the Terms and Conditions, if and to the extent that the terms of
this award agreement conflict with the terms of a Change in Control Agreement or
employment agreement between you and the Company, the terms of this award
agreement shall supersede the terms of the Change in Control Agreement or
employment agreement.


Please note that the Terms and Conditions contain restrictive covenant language
pertaining to confidentiality, non-competition and non-solicitation. You should
read these sections carefully before deciding whether to accept the Performance
Units. If you decide not to accept the Performance Units, you will not be
subject to the restrictive covenants set forth in the Terms and Conditions, but
you will forfeit the Performance Units. You will continue to be subject to any
restrictive covenants set forth in the 2016 Long-Term Incentive Plan with
respect to prior equity grants and any other agreements between you and the
Company. There will be no other consequences as a result of your decision not to
accept the Performance Units.


Please contact Robert Bell (717-672-7158) if you have questions.


Sincerely,


Donald R. Maier
President and Chief Executive Officer


The information contained in this letter is confidential and any discussion,
distribution or use of this information is prohibited.




2



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5






Exhibit A
Performance Goal


Cumulative EBITDA: Cumulative EBITDA is defined as (i) operating income, plus
(ii) depreciation and amortization, plus (iii) non-cash pension expense, as
determined by the Committee.


Cumulative EBITDA Performance Scale
 
Performance Level
 
Payout
 
 
0%
 
 
50%
 
 
75%
 
 
100%
 
 
120%
 
 
140%
 
 
160%
 
 
180%
 
 
200%



Threshold level performance must be achieved in order to earn any Performance
Units for the Performance Goal. If actual performance is between performance
levels and at least $[x]M, the number of Performance Units earned with respect
to the Performance Goal will be interpolated on a straight line basis for
pro-rata achievement for performance at or between performance levels. If the
Performance Goal would produce fractional units, the number of Performance Units
earned shall be rounded up to the nearest whole unit, but not in excess of the
Maximum Award.


Change in Control:


If a Change in Control occurs after the Date of Grant and on or before December
31, 2019, the number of Performance Units earned with respect to the Cumulative
EBITDA Performance Goal will be the Target Award.


If a Change in Control occurs on or after January 1, 2020 and prior to the end
of the Performance Period, the number of Performance Units earned with respect
to the Cumulative EBITDA Performance Goal will be the greater of (i) the Target
Award or (ii) the number of Performance Units earned with respect to the
Cumulative EBITDA Performance Goal based on actual Cumulative EBITDA through the
date of the Change in Control relative to the 2019, 2020 and 2021 portions of
the total Cumulative EBITDA target, as determined by the Committee before the
Change in Control in its sole discretion. Cumulative EBITDA through the date of
the Change in Control shall be compared to the annual and quarterly targets for
the period through the date of the Change in Control.
  
The Committee reserves discretion to provide for accelerated vesting of the
earned Performance Units at a higher performance level pursuant to Section 14(b)
of the Plan.






3



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5






Exhibit B


ARMSTRONG FLOORING, INC.
2016 LONG-TERM INCENTIVE PLAN
    
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS


1.Grant.
(a)    Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
performance-based restricted stock units (the “Performance Units”), as specified
in the 2019 Long-Term Performance-Based Restricted Stock Unit Grant Letters
(including Exhibits A attached thereto) to which these Grant Conditions (as
defined below) relate (the “Grant Letters”). Each Grant Letter specifies a
Target Award and a Maximum Award granted as of the Date of Grant, subject to
restrictions as set forth herein. The “Date of Grant” is March 7, 2019. The
Performance Units are Stock Units with respect to common stock of the Company
(“Company Stock”).
(b)    The Performance Units shall be earned, vested and payable if and to the
extent that the Cumulative Free Cash Flow and Cumulative EBITDA performance
goals set forth in the Grant Letters (the “Performance Goals”), employment
conditions and other terms of these Grant Conditions are met. The “Performance
Period” for which the attainment of the Performance Goals will be measured is
the period beginning January 1, 2019 and ending December 31, 2021.
(c)    These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letters. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.
2.    Performance Goals; Vesting.
(a)    The Grantee shall earn and vest in a number of Performance Units based on
the attainment of the Performance Goals for the Performance Period, provided
that the Grantee continues to be employed by the Company or its subsidiaries or
affiliates (collectively the “Employer”) through December 31, 2021 (the “Vesting
Date”). The Performance Units shall be earned based on attainment of the
Performance Goals and shall vest based on the Grantee’s continued employment
through the Vesting Date, or as otherwise provided below.
(b)    After the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount, if any, earned with
respect to the Performance Units. The Grantee can earn up to the Maximum Award
based on attainment of the Performance Goals, as set forth in the Grant Letters.
Earned and vested Performance Units shall be payable as described in Section 6.
(c)    If a Change in Control occurs prior to the end of the Performance Period,
the amount earned with respect to the Performance Units shall be determined as
of the date of the Change in Control as described in the Grant Letters. The
earned Performance Units shall continue to vest based on the Grantee’s continued
employment through the Vesting Date, except as otherwise provided herein. Earned
and vested Performance Units shall be payable as described in Section 6.
Notwithstanding the foregoing, if the Performance Units are not assumed by, or
replaced by substantially identical grants by, the successor company in the
Change in Control, the earned Performance Units shall vest as of the date of the
Change in Control, and such earned and vested Performance Units shall be paid as
of the date of the Change in Control if the Change in Control is a 409A CIC (as
defined below) and if permitted by the plan termination provisions of the
regulations under section 409A of the Code. If payment at the date of the Change
in Control is not permitted under section 409A, the earned and vested
Performance Units shall be payable as described in Section 6.


4



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




(d)    Except as described below, no Performance Units shall be earned prior to
the Committee’s determination of achievement of the Performance Goals, and to
the extent that the Performance Goals are not attained, the Performance Units
shall be immediately forfeited and shall cease to be outstanding as of the date
of the Committee’s determination.
3.    Termination of Employment.
(a)    General Rule. Except as described below, if the Grantee ceases to be
employed by the Employer for any reason prior to the Vesting Date, the
Performance Units shall be forfeited as of the termination date and shall cease
to be outstanding.
(b)    “55 / 5” Rule Termination. If, after ten months following the Date of
Grant but prior to the Vesting Date, the Grantee ceases to be employed by the
Employer on account of a “55 / 5” Rule Termination (as defined below), the
Grantee shall earn and vest in a pro-rated portion of the outstanding
Performance Units based on the extent to which the Performance Goals are
achieved for the Performance Period; provided such vesting does not result in a
violation of any age discrimination or other applicable law. In the event of a
Change in Control, the amount achieved for the Performance Period shall be
determined as of the Change in Control date as described in the Grant Letters.
The pro-rated portion shall be determined by multiplying the number of
Performance Units earned based on attainment of the Performance Goals by a
fraction, the numerator of which is the number of months that elapsed during the
period beginning on January 1, 2019 through the Grantee’s termination date, and
the denominator of which is 36. The month in which the Grantee’s termination
date occurs shall count as a full month for purposes of this calculation. The
pro-rated earned Performance Units shall be paid as described in Section 6.
(c)    Involuntary Termination before a Change in Control. If, before a Change
in Control and after ten months following the Date of Grant but prior to the
Vesting Date, the Grantee ceases to be employed by the Employer on account of
Involuntary Termination (as defined below), the Grantee shall earn and vest in a
pro-rated portion of the outstanding Performance Units based on the extent to
which the Performance Goals are achieved for the Performance Period, provided
such vesting does not result in a violation of any age discrimination or other
applicable law. In the event of a subsequent Change in Control prior to the end
of the Performance Period, the amount achieved for the Performance Period shall
be determined as of the Change in Control date as described in the Grant
Letters. The pro-rated portion shall be determined by multiplying the number of
Performance Units earned based on attainment of the Performance Goals by a
fraction, the numerator of which is the number of months that elapsed during the
period beginning on January 1, 2019 through the Grantee’s termination date, and
the denominator of which is 36. The month in which the Grantee’s termination
date occurs shall count as a full month for purposes of this calculation. The
pro-rated earned Performance Units shall be paid as described in Section 6.
(d)    Death or Long-Term Disability before a Change in Control. If, before a
Change in Control, the Grantee ceases to be employed by the Employer prior to
the Vesting Date on account of death or Long-Term Disability (as defined below),
the Grantee shall earn and vest in a pro-rated portion of the outstanding
Performance Units based on the extent to which the Performance Goals are
achieved for the Performance Period. In the event of a subsequent Change in
Control prior to the end of the Performance Period, the amount achieved for the
Performance Period shall be determined as of the Change in Control date as
described in the Grant Letters. The pro-rated portion shall be determined by
multiplying the number of Performance Units earned based on attainment of the
Performance Goals by a fraction, the numerator of which is the number of months
that elapsed during the period beginning on January 1, 2019 through the
Grantee’s termination date and the denominator of which is 36. The month in
which the Grantee’s termination date occurs shall count as a full month for
purposes of this calculation. The pro-rated earned Performance Units shall be
paid as described in Section 6.
(e)    Involuntary Termination, Death and Long-Term Disability on or after a
Change in Control. If the Grantee’s employment terminates on account of
Involuntary Termination, death or Long-Term Disability on or after a Change in
Control and prior to the Vesting Date, the Grantee shall vest in the Performance
Units earned as of the Change in Control date as described in the Grant Letters.
If the Grantee has a Change in Control Severance Agreement with the Company
(“Change in Control Agreement”), on and after a Change in Control, the term
“Involuntary Termination” shall have the meaning given a termination by the
Company without Cause as defined in the Change in Control


5



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




Agreement, and shall include without limitation a termination for Good Reason as
defined in the Change in Control Agreement. The Grantee agrees that, subject to
the immediately preceding sentence, if and to the extent that these Grant
Conditions conflict with the terms of the Change in Control Agreement or any
employment agreement between the Company and the Grantee, these Grant Conditions
shall supersede the provisions of the Change in Control Agreement and employment
agreement applicable to vesting of performance units on and after a Change in
Control, notwithstanding anything in the Change in Control Agreement or
employment agreement to the contrary.
(f)    Coordination of Provisions. If the Grantee terminates employment in a
termination that is both a “‘55 / 5’ Rule Termination” and an Involuntary
Termination, the termination shall be treated as an Involuntary Termination for
purposes of the Grant Conditions and Grant Letters.
4.    Definitions. For purposes of these Grant Conditions and the Grant Letters:
(a)    “409A CIC” shall mean a Change in Control that meets the requirements of
a “change in control event” as described under section 409A of the Code.
(b)    “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.
(c)    “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
non-solicitation covenant of the Grantee with respect to the Employer; or (v)
gross negligence or misconduct in the performance of the Grantee’s duties with
the Employer.
(d)    “Company Trade Secrets” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(e)    “Confidential Information” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(f)     “Injurious Conduct” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(g)    “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.
(h)    “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.
5.    Restrictive Covenants; Forfeiture.
(a)    The Committee may determine that the Performance Units shall be forfeited
if the Grantee engages in Injurious Conduct.
(b)    If the Committee determines that the Grantee has engaged in Injurious
Conduct, the Committee may in its discretion require the Grantee to return to
the Company any Company Stock or cash received in settlement of Performance
Units. If the Company Stock acquired in settlement of the Performance Units has
been disposed of by the Grantee, then the Company may require the Grantee to pay
to the Company the economic value of the Company Stock as of the date of
disposition.


6



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




(c)    The Committee shall exercise the right of forfeiture and recoupment
provided to the Company in this Section 5 within 180 days after the Company’s
discovery of the Injurious Conduct activities giving rise to the Company’s right
of forfeiture or recoupment.
(d)    The Grantee may make a request to the Committee in writing for a
determination regarding whether any proposed business or activity would
constitute Injurious Conduct. Such request shall fully describe the proposed
business or activity. The Committee shall respond to the Grantee in writing and
the Committee’s determination shall be limited to the specific business or
activity so described.
(e)    By accepting the Performance Units, the Grantee acknowledges and agrees
that all Company Trade Secrets and Confidential Information developed, created
or maintained by the Grantee, alone or with others, during the Grantee’s
employment or service with the Employer, shall remain at all times the sole
property of the Company and its subsidiaries and affiliates.
(f)    This Agreement consists of a series of separate restrictive covenants,
all of which shall survive and be enforceable in law and/or equity after the
Grantee’s termination or cessation of the Grantee’s employment or service with
the Employer. The Grantee understands that in the event of a violation of any
provision of this Section 5, the Company shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this Section 5 shall be in addition to any legal or equitable
remedies existing at law or provided for in any other agreement between the
Grantee and the Company or any of its subsidiaries or affiliates, and shall not
be construed as a limitation upon, or as an alternative or in lieu of, any such
remedies. If any provisions of this Section 5 and Attachment 1 shall be
determined by a court of competent jurisdiction to be unenforceable in part by
reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.
(g)    By accepting the Performance Units, the Grantee acknowledges that the
Grantee has carefully read and considered the provisions of this Section 5 and
Attachment 1 and agrees that the restrictions set forth herein are fair and
reasonable, are supported by valid consideration, and are reasonably required to
protect the legitimate business interests of the Company and its subsidiaries
and affiliates.
(h)    In the event of a breach by the Grantee of any restrictive covenant set
forth on Attachment 1, the running of the period of restriction shall
automatically be tolled and suspended for the amount of time the breach
continues, and shall automatically commence when the breach is remedied so that
the Company and its subsidiaries and affiliates shall receive the benefit of the
Grantee’s compliance with the terms and conditions of this Section 5.
6.    Payment.
(a)    Except as provided below, after the end of the Performance Period, if the
Committee certifies that the Performance Goals and other conditions to payment
of the Performance Units have been met, the Company shall issue shares of
Company Stock to the Grantee equal to the number of earned and vested
Performance Units, subject to applicable withholding for Taxes (as defined
below) and subject to compliance with section 409A of the Code and as described
in Section 20(h) of the Plan. Payment of earned and vested Performance Units
shall be made in 2022 as soon as practicable after the Committee certifies the
extent to which the Performance Goals and other conditions to payment of the
Performance Units have been met, but not later than April 30, 2022, except as
provided below. All unpaid Performance Units shall be forfeited in the event of
termination for Cause.
(b)    If the Grantee’s employment terminates for any reason other than Cause
upon or within two years after a Change in Control that meets the requirements
of a 409A CIC, the Grantee’s unpaid earned and vested Performance Units (if any)
shall be paid within 60 days after the termination date, subject to compliance
with section 409A of the Code, if applicable, and as described in Section 20(h)
of the Plan. The Company shall issue shares of Company Stock to the Grantee
equal to the number of the earned and vested Performance Units, subject to
applicable withholding for Taxes. If a Change in Control does not meet the
requirements of a 409A CIC, the Grantee’s earned and vested Performance Units
(if any) shall be paid at the date described in subsection (a).


7



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




(c)    Any fractional shares will be rounded up to the nearest whole share, but
not exceeding the Maximum Award.
7.    Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same Performance Goals,
vesting terms and other conditions as the Performance Units to which they
relate. Dividend Equivalents shall be credited on the Performance Units when
dividends are declared on shares of Company Stock from the Date of Grant until
the payment date for the vested Performance Units. The Company will keep records
of Dividend Equivalents in a non-interest bearing bookkeeping account for the
Grantee. No interest will be credited to any such account. Vested Dividend
Equivalents shall be paid in cash at the same time and subject to the same terms
as the underlying vested Performance Units. If and to the extent that the
underlying Performance Units are forfeited, all related Dividend Equivalents
shall also be forfeited.
8.    [Holding Requirement. Any shares issued pursuant to Performance Units that
are earned in excess of the applicable Target Award must be held by the Grantee
for one year following the Vesting Date (the “Holding Period”) and may not be
assigned, transferred, pledged or otherwise disposed of by the Grantee, other
than by will or the laws of descent and distribution, during the Holding Period.
However, if the Grantee’s employment with the Employer terminates for any
reason, or a Change in Control occurs, the holding requirement of this Section 8
shall lapse as of the date of the Grantee’s termination of employment or the
Change in Control, as applicable.] [Note: Bracketed provision for Tier I only.]
9.    Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Performance Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.
10.    No Stockholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a stockholder of the Company with respect to any
Performance Units.  
11.    No Right to Continued Employment. The grant of Performance Units shall
not confer upon the Grantee any right to continued employment with the Employer
or interfere with the right of the Employer to terminate the Grantee’s
employment at any time.
12.    Incorporation of Plan by Reference. The Grant Letters and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letters, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.
13.    Withholding Taxes.
(a)    The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”). The Employer will withhold
shares of Company Stock payable hereunder to satisfy the withholding obligation
for Taxes on amounts payable in shares, unless the Grantee provides a payment to
the Employer to cover such Taxes, in accordance with procedures established by
the Committee. Unless the Committee determines otherwise, the share withholding
amount shall not exceed the Grantee’s minimum applicable withholding amount for
Taxes.
(b)    Regardless of any action the Employer takes with respect to any such
Taxes, the Grantee acknowledges that the ultimate liability for all such Taxes
legally due by the Grantee is and remains the Grantee’s responsibility and may
exceed the amount actually withheld by the Employer. The Grantee further
acknowledges that the Employer (i) makes no representations or undertakings
regarding the treatment of any Taxes in connection with any aspect of the


8



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




Performance Units, including the grant, vesting or settlement of the Performance
Units and the subsequent sale of any shares of Company Stock acquired at
settlement and the receipt of any Dividend Equivalents; and (ii) does not commit
to structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate the Grantee’s liability for Taxes. Further, if the Grantee
has become subject to tax in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable event, the Grantee acknowledges that
the Employer (or the Grantee’s former employer, as applicable) may be required
to collect, withhold or account for Taxes in more than one jurisdiction.
14.    Company Policies. All amounts payable under the Grant Letters and these
Grant Conditions shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company’s Board of Directors from time to time.
15.    Assignment. The Grant Letters and these Grant Conditions shall bind and
inure to the benefit of the successors and assignees of the Company. The Grantee
may not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.
16.    Section 409A. The Grant Letters and these Grant Conditions are intended
to comply with section 409A of the Code or an exemption, consistent with Section
20(h) of the Plan, including the six-month delay for specified employees in
accordance with the requirements of section 409A of the Code, if applicable. In
furtherance of the foregoing, if the Performance Units or related Dividend
Equivalents constitute “nonqualified deferred compensation” within the meaning
of section 409A of the Code, vested Performance Units and related Dividend
Equivalents shall be settled on the earliest date that would be permitted under
section 409A of the Code without incurring penalty or accelerated taxes
thereunder.
17.    Successors. The provisions of the Grant Letters and these Grant
Conditions shall extend to any business that becomes a successor to the Company
or its subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letters and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letters and these Grant Conditions as it deems
appropriate to reflect the corporate event.
18.    Governing Law. The validity, construction, interpretation and effect of
the Grant Letters and these Grant Conditions shall be governed by, and
determined in accordance with, the applicable laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle.
19.    No Entitlement or Claims for Compensation. In connection with the
acceptance of the grant of the Performance Units under the Grant Letters and
these Grant Conditions, the Grantee acknowledges the following:
(a)    the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Performance Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Units, or benefits in lieu of them, even if Performance
Units have been granted repeatedly in the past;
(c)    all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;
(d)    the Grantee is voluntarily participating in the Plan;
(e)    the Performance Units and any shares of Company Stock acquired under the
Plan are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Employer (including, as applicable, the
Grantee’s employer) and which are outside the scope of the Grantee’s employment
contract, if any;


9



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




(f)    the Performance Units and any shares of Company Stock acquired under the
Plan are not to be considered part of the Grantee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)    the Performance Units and the shares of Company Stock subject to the
award are not intended to replace any pension rights or compensation;
(h)    the grant of Performance Units and the Grantee’s participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Employer;
(i)    the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. If the Grantee vests in the Performance
Units and receives shares of Company Stock, the value of the acquired shares may
increase or decrease. The Grantee understands that the Company is not
responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Performance Units or the shares of Company Stock; and
(j)    the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of Company Stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Performance Units or any of the shares of Company
Stock acquired thereunder as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.
20.    Data Privacy.
(a)    The Grantee hereby explicitly, willingly and unambiguously consents to
the collection, systematization, accumulation, storage, blocking, destruction,
use, disclosure and transfer, in electronic or other form, of the Grantee’s
personal data as described in these Grant Conditions by and among, as
applicable, the Grantee’s employer, the Company or its subsidiaries or
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
(b)    The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s
employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).
(c)    The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee


10



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




understands that the Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that the Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee’s local human resources representative.


*    *    *


11



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




Attachment 1


Definitions


For purposes of the Grant Letters and Grant Conditions, the following terms have
the meanings ascribed to them on this Attachment 1:
(a)    “Company Trade Secrets” shall mean information, including a formula,
pattern, compilation, program, device, method, technique or process, that: (i)
derives independent economic value, actual or potential, from not being
generally known to the public or to other persons or entities who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain it secrecy. Company
Trade Secrets include, but are not limited to, the following: unique pricing
methodologies and formulas for products and services of the Company or its
subsidiaries or affiliates; unique marketing arrangements and strategies which
the Company or its subsidiaries or affiliates use with their vendors and
suppliers; and unique advertising arrangements and strategies that the Company
or its subsidiaries or affiliates use to advertise their products and services.
For avoidance of doubt, Company Trade Secrets do not include any information
that: (A) is already in the public domain or becomes available to the public
through no breach by the Grantee of this Agreement; (B) was lawfully in the
Grantee’s possession prior to disclosure to the Company or any of its
subsidiaries or affiliates; (C) is lawfully disclosed to the Grantee by a third
party without any obligations of confidentiality attaching to such disclosure;
or (D) is developed by the Grantee entirely on the Grantee’s own time without
equipment, supplies or facilities of the Company or its subsidiaries or
affiliates and does not relate at the time of conception to business or actual
or demonstrably anticipated research or development of the Company or its
subsidiaries or affiliates.
(b)    “Confidential Information” shall mean information belonging to the
Company or its subsidiaries or affiliates, whether reduced to writing or in a
form from which such information can be obtained, translated or derived into
reasonably usable form, that has been provided to the Grantee during his
employment or service with the Employer and/or the Grantee has gained access to
during the Grantee’s employment or service with the Employer and/or was
developed by the Grantee in the course of the Grantee’s employment or service
with the Employer, that is proprietary and confidential in nature. Confidential
Information includes, but is not limited to, the following: information believed
by the Company or any of its subsidiaries or affiliates to be a Company Trade
Secret that ultimately does not qualify as such under applicable law but
nonetheless was maintained by the Company or its subsidiaries or affiliates as
confidential; information concerning the nature of the business and manner of
operation of the Company and its subsidiaries and affiliates; the methods and
systems used by the Company or its subsidiaries or affiliates in soliciting,
selling and providing their services and/or products to their customers;
financial and accounting information, such as cost, pricing and billing
information, customer profiles, financial policies and procedures, and revenues
and profit margins; sales and marketing information, such as sales strategies
and programs; information concerning customers and prospective customers of the
Company and its subsidiaries and affiliates; information concerning vendors and
suppliers of the Company and its subsidiaries and affiliates; customer lists;
prospective customer lists; customer buying habits and special needs; policies
and procedures; personnel records; compensation paid to employees or other
service providers of the Company or any of its subsidiaries or affiliates. For
avoidance of doubt, Confidential Information does not include any information
that: (A) is already in the public domain or becomes available to the public
through no breach by the Grantee of this Agreement; (B) was lawfully in the
Grantee’s possession prior to disclosure to the Company or any of its
subsidiaries or affiliates; (C) is lawfully disclosed to the Grantee by a third
party without any obligations of confidentiality attaching to such disclosure;
or (D) is developed by the Grantee entirely on the Grantee’s own time without
equipment, supplies or facilities of the Company or its subsidiaries or
affiliates and does not relate at the time of conception to business or actual
or demonstrably anticipated research or development of the Company or its
subsidiaries or affiliates.
(c)    “Injurious Conduct” shall mean the activities described in subsections
(i), (ii) (including any modifications of subsection (ii) for residents of
California and other applicable jurisdictions as set forth below), (iii) and
(iv) below and, for purposes of the Performance Units, shall replace the
definition of “Injurious Conduct” set forth in Section 13 of the Plan.


12



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




(i)    The Grantee’s employment or service with the Employer is terminated for
willful, deliberate, or gross misconduct, as determined by the Committee, in its
sole discretion;
(ii)    During the Grantee’s employment or service with the Employer and for a
period of twelve (12) months thereafter, the Grantee breaches any of the
following:
(1)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or its subsidiaries or affiliates, become
engaged in any business or activity which is directly in competition with any
services or products sold by, or any business or activity engaged in by, the
Company or any of its subsidiaries or affiliates, and in which the Grantee was
involved as part of the Grantee’s job responsibilities during the Grantee’s
employment or service with the Employer, or in which the Grantee learned Company
Trade Secrets or Confidential Information during the Grantee’s employment or
service with the Employer; provided, however, that this provision shall not
restrict the Grantee from owning or investing in publicly traded securities, so
long as the Grantee’s aggregate holdings in such company do not exceed 2% of the
outstanding equity of such company and such investment is passive;
(2)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or its subsidiaries or affiliates, (I) (x)
solicit business from any person who was a customer of the Company or any of its
subsidiaries or affiliates during the period of the Grantee’s employment or
service hereunder or who was within the six-month period prior to such
solicitation, or (y) solicit potential customers who are or were identified
through leads developed during the course of the Grantee’s employment or service
with the Employer, in each case, with whom the Grantee was involved as part of
the Grantee’s job responsibilities during the Grantee’s employment or service
with the Employer, or regarding whom the Grantee learned Company Trade Secrets
and/or Confidential Information during the Grantee’s employment or service with
the Employer, or (II) otherwise divert or attempt to divert any existing
business of the Company or any of its subsidiaries or affiliates; and
(3)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or its subsidiaries or affiliates, (I) solicit,
induce, recruit or cause another person in the employment of the Company or any
of its subsidiaries or affiliates to terminate such employee’s employment, or
(II) hire or retain any person who is, or within the six-month period prior to
such hiring or retention was, an employee of the Company or any of its
subsidiaries or affiliates;
(iii)    During the Grantee’s employment or service with the Employer or
thereafter, the Grantee uses, publishes or discloses any Company Trade Secrets
and/or Confidential Information in any manner whatsoever, except as required in
the conduct of business of the Company or any of its subsidiaries or affiliates
or as authorized in writing by the Company or any of its subsidiaries or
affiliates, as applicable. By accepting the Performance Units, the Grantee
acknowledges and agrees that (A) during the Grantee’s employment or service with
the Employer, the Grantee has been or will be exposed to and/or provided with
Company Trade Secrets and Confidential Information and (B) Company Trade Secrets
are not generally known to the public or to competitors of the Company or its
subsidiaries or affiliates, were developed or compiled at significant expense by
the Company or its subsidiaries or affiliates over an extended period of time,
are the subject of the reasonable efforts of the Company or its subsidiaries or
affiliates to maintain their secrecy, and that the Company or its subsidiaries
or affiliates derive significant independent economic value by keeping Company
Trade Secrets a secret; or
(iv)    During the Grantee’s employment or service with the Employer or
thereafter, the Grantee breaches any other written confidentiality,
non-solicitation or non-competition covenant with the Employer.
Notwithstanding the foregoing, if the Grantee is employed or provides services
in California, or in another jurisdiction where the provisions of subsection
(ii), including (ii)(1), (ii)(2) and (ii)(3) above, are otherwise prohibited by
law, the following provisions shall apply instead of subsection (ii), including
(ii)(1), (ii)(2) and (ii)(3) above:
(1)    During the Grantee’s employment or service with the Employer, the Grantee
shall not, directly for the Grantee or any third party, except on behalf of the
Company or its subsidiaries or affiliates, become engaged in any business or
activity which is directly in competition with any services or products sold by,
or any


13



--------------------------------------------------------------------------------

2019 AFI PSU STOCK |EBITDA




Exhibit 10.5




business or activity engaged in by, the Company or any of its subsidiaries or
affiliates; provided, however, that this provision shall not restrict the
Grantee from owning or investing in publicly traded securities, so long as the
Grantee’s aggregate holdings in such company do not exceed 2% of the outstanding
equity of such company and such investment is passive.
(2)    During the Grantee’s employment or service with the Employer and for a
period of twelve (12) months thereafter, the Grantee shall not, directly or
indirectly, solicit or attempt to solicit any business from any of customers of
the Company or any of its subsidiaries or affiliates for the purposes of
providing products or services that are competitive with those provided by the
Company or any of its subsidiaries or affiliates where such solicitation and/or
attempt at solicitation is done by the Grantee through the use of Company Trade
Secrets and/or Confidential Information.
(3)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or any of its subsidiaries or affiliates,
solicit, induce, recruit or cause another person in the employment of the
Company or any of its subsidiaries or affiliates to terminate such employee’s
employment.




14

